Case 1:19-cv-01869-LPS Document 13-13 Filed 12/20/19 Page 1 of 9 PageID #: 479




                         EXHIBIT 13
9/24/2019   Case 1:19-cv-01869-LPS       Document
                            Tim Cook on tariffs, immigration13-13     Filed
                                                             and whether     12/20/19
                                                                         we spend            Page
                                                                                  too much time     2 iPhones
                                                                                                on our of 9 PageID     #: 480
                                                                                                              - CBS News


    Stream Now Trump addresses world leaders at U.N. General Assembly /
    CBS News / CBS Evening News / CBS This Morning / 48 Hours / 60 Minutes / Sunday Morning / Face The Nation / CBSN Originals    Log In   Search


                                                                                    FULL EPISODES           INTERVIEWS           ON THE ROAD        MORE


    CBS NEWS / June 4, 2019, 6:30 PM




    Tim Cook on tariffs,
    immigration and whether
    we spend too much time
    on our iPhones                                                                                             Watch CBS News anytime, anywhere
                                                                                                              with the our 24/7 digital news network.
        Share /      Tweet /        Reddit /      Flipboard /        Email
                                                                                                               Stream CBSN live or on demand for
                                                                                                              FREE on your TV, computer, tablet, or
                                                                                                                            smartphone.

                                                                                                                                 Watch Now


                                                                                                             WATCH CBSN LIVE
                                                                                                                          Deadly mosquito-borne illness
                                                                                                                          in six states prompts health
                                                                                                                          warnings

                                                                                                                          First day of Amber Guyger's
                                                                                                                          murder trial


                                                                                                                          Number of Democrats open to
                                                                                                                          impeachment grows


    As tech companies face increased scrutiny, Apple is putting a focus on user privacy
                                                                                                                          New artificial intelligence
    and making changes to some of its most well-known products. At Monday's
                                                                                                                          technology turns science
    Worldwide Developers Conference, the company announced it's developing new                                            fiction into reality
    protections for users, showed off updated versions of iOS, and said goodbye to
    iTunes.                                                                                                               New UN climate change report
                                                                                                                          out today
    Those rollouts come at a critical time for the company, as sales of its iPhone
    continue to sag and the ongoing trade war between the U.S. and China threatens
    its core business. In an exclusive interview with incoming "CBS Evening News"
    anchor and managing editor Norah O'Donnell, CEO Tim Cook addressed                                       FOLLOW US
    everything from fake news to tariffs.

    Below is an extended portion of their conversation:
                                                                                                             A Twitter List by CBS News

    NORAH O'DONNELL: You spent a lot of time talking about privacy and                                       POPULAR ON CBS NEWS
    security.

    TIM COOK: Yeah.
                                                                                                             01          Disney parks to start serving
                                                                                                                         hundreds of vegan options


    O'DONNELL: Why?                                                                                          02          Oil and politics play a role in
                                                                                                                         wording of U.N. climate report

    COOK: Because I think it's one of the most important issues of the century. We
                                                                                                             03          Girl rescued after father jumps
                                                                                                                         with her in front of NYC
https://www.cbsnews.com/news/apple-tim-cook-interview-wwdc-2019-cbs-news-exclusive/                                                                        1/8
9/24/2019   Case 1:19-cv-01869-LPS       Document
                            Tim Cook on tariffs, immigration13-13     Filed
                                                             and whether     12/20/19
                                                                         we spend            Page
                                                                                  too much time     3 iPhones
                                                                                                on our of 9 PageID     #: 481
                                                                                                              - CBS News

    see privacy as a fundamental human right. And we're very worried that the place                  subway
    that we're all in right now is a place that has dire consequences. And you can see
    some of those that have played out over the last several years, and the awareness is
    building. But basically we want to give tools to users to protect their privacy. I
                                                                                           04        Menendez asks State
                                                                                                     watchdog to review withholding
                                                                                                     of Ukraine funds
    mean, there is extraordinary amounts of detailed information about people, that I
    don't think should really exist, that are out there today.
                                                                                           05        Trump says at UN that future
                                                                                                     belongs to "patriots" not
                                                                                                     "globalists" - live stream




                              Apple CEO Tim Cook puts focus on privacy


                                                                                             42 PHOTOS
                                                                                             Hurricane Dorian's devastation




    O'DONNELL: When I listened to that today, that new innovation of that Apple            THE UPLIFT — STORIES
    sign-on, I thought, this is Apple taking a shot at the way Facebook and Google is      THAT INSPIRE
    using all of our data.                                                                           Officers support fallen
                                                                                                     colleague's son at football
    COOK: You know, we're not really taking a shot at anybody. We focus on the user.                 game
    And the user wants the ability to go across numerous properties on the web
    without being under surveillance. We're moving privacy protections forward. And                  1-pound baby home after 113
    I actually think it's a very reasonable request for people to make.                              days in NICU


    O'DONNELL: Do you think Facebook cares about our private security?
                                                                                                     School bus driver forms
                                                                                                     special bond with 5-year-old
    COOK: I think that everybody's beginning to care more. People are becoming                       student
    more aware of what's been happening. Many people are getting more offended. I
    think this is good. Because we need to shine a light on it. You can imagine an                   Brothers with their own candle
    environment where everyone begins to think there's no privacy. And if there's no                 company give back
    privacy, your freedom of expression just plummets. Because now you're going to
    be thinking about that everybody's gonna know every single thing you're doing.
    This is not good for our country, not good for democracy.                                        Man volunteers at nursing
                                                                                                     home in his wife's honor
    O'DONNELL: I know you had urged Congress to try and pass some legislation to
    deal with this issue. Congress hasn't acted, right?
                                                                                                     Plumber praised for fixing
                                                                                                     elderly woman's boiler for free
    COOK: They haven't. I'm hoping that they do. We're actively pushing and giving
    suggestions and so forth. We're gonna continue to do that. I think the country
    needs to move forward here, and I think it needs to be some pretty bright lines.
                                                                                           CBS NEWS ON
    O'DONNELL: But don't I, as an American and a user of this data, have a right to        SAMSUNG TV
    know how my data is being used or sold?

    COOK: Yes, you do. You have a right to do that. And you have the right to stop it,
    in my mind, and you have a right to change it; a right to delete it.

    O'DONNELL: But do I have the ability to do that?

    COOK: No, you don't today. I mean, there's so many companies out there that
    have your data, that you've never even heard of.

https://www.cbsnews.com/news/apple-tim-cook-interview-wwdc-2019-cbs-news-exclusive/                                                    2/8
9/24/2019   Case 1:19-cv-01869-LPS       Document
                            Tim Cook on tariffs, immigration13-13     Filed
                                                             and whether     12/20/19
                                                                         we spend            Page
                                                                                  too much time     4 iPhones
                                                                                                on our of 9 PageID     #: 482
                                                                                                              - CBS News

    O'DONNELL: So, if the government is not acting, what's Apple doing to fix that
    problem?

    COOK: Well, we're not waiting for the government to act. We're pushing forward
    and I hope that everyone that wants to not be surveilled across the internet, I hope
    they use our sign-on.

    O'DONNELL: Want to ask you about iTunes. It--

    COOK: Yeah.

    O'DONNELL: Was launched 18 years ago--

    COOK: Yeah, it's been a while.

    O'DONNELL: Eighteen years ago. Is it bittersweet, sorta shutting it down?

    COOK: Well, we're not really shutting it down. Most people associate iTunes with
    the ability to purchase music at the song level. And we're still doing that. What
    we're doing is we've recognized that there've been so many things put into iTunes,
    from audio or from music to podcasts to video and all the rest, that we need to
    separate these things out so it's clear where you go for what.

    O'DONNELL: I want to ask you about screen time.

    COOK: Yeah.

    O'DONNELL: Do you know how much screen time you use every day?

    COOK: I do, because I get a report every week. You're probably getting this, too.
    And it tells me how many hours per day and what they are made of, you know;
    where I'm spending my time. And I've found it to be pretty profound. One, I was
    spending more time than I thought. And even more the case, I was getting more
    notifications and picking up my phone more than I should. And so, I've dialed
    back a whole bunch of notifications and stopped myself from being too antsy
    about picking up the phone.

    O'DONNELL: Uh-huh. So, the CEO of Apple is saying don't pick up your phone
    as much?

    COOK: I'm saying we made the phone not so that you'll use it all the time. We
    made the phone to make your life better. And everybody has to decide for his or
    herself what that means. But for me, my simple rule is if I'm looking at the device
    more than I'm looking into someone's eyes, I'm doing the wrong thing.

    O'DONNELL: But I know you've seen it, too, Tim. You can go into a restaurant
    and you can see a couple, maybe even on a first or second date, and they're both
    just staring at their phones.

    COOK: Yeah.

    O'DONNELL: What's it doing to us?

    COOK: What is it doing to us? I think everybody has to make their own decision
    about how they date and so forth. I'm the last person to go into advise that.

    O'DONNELL: But you know what I'm saying.

    COOK: I'm certainly not an expert on it, myself. But I think what we wanted to do
    was to give people the tools so they have a true north. You know, like, for me --
https://www.cbsnews.com/news/apple-tim-cook-interview-wwdc-2019-cbs-news-exclusive/                                             3/8
9/24/2019   Case 1:19-cv-01869-LPS       Document
                            Tim Cook on tariffs, immigration13-13     Filed
                                                             and whether     12/20/19
                                                                         we spend            Page
                                                                                  too much time     5 iPhones
                                                                                                on our of 9 PageID     #: 483
                                                                                                              - CBS News

    and I think many others -- were kind of surprised by how much they were using it
    and picking it up and notifications. I hope everyone dials back, if they want to,
    right.

    O'DONNELL: Uh-huh. I mean, the iPhone is arguably the most successful
    consumer product ever created in mankind. And yet, parents and people are
    struggling with really how to use it. Is it shortening our attention span? Changing
    the way we interact?

    COOK: I haven't seen evidence of that. But users have told us started telling us,
    hey, my kids are using it too much. But we also learned something else, was that
    parents are also spending too much time. And so, the screen time is really focused
    on both kids and parents because all of us, if we know what we're doing, we can
    make changes that we want to make.

    O'DONNELL: Let me ask you about some other news today. The government is
    looking into big tech. Essentially, whether companies like Facebook, Google, and
    Apple are too big. Is Apple too big?

    COOK: No. I don't thinks so. I think that with size, I think scrutiny is fair. I think
    we should be scrutinized. But if you look at any kind of measure about is Apple a
    monopoly or not, I don't think anybody reasonable is going to come to the
    conclusion that Apple's a monopoly. Our share is much more modest. We don't
    have a dominant position in any market.




                              Tim Cook insists Apple is "not a monopoly"




    O'DONNELL: You're saying you're not a monopoly.

    COOK: We are not a monopoly.

    O'DONNELL: But Elizabeth Warren, who's campaigning for president says,
    "Apple should break up its App Store and other parts of its business."

    COOK: Well, I strongly disagree with that. I think some people would argue, if
    you are selling a good, then you can't have a product that competes with that good.
    And I think that's part of what is being argued there. But that's an argument that
    takes you down the path that, Walmart shouldn't be stocking alternative or house
    brand. And so this is decades of U.S. law here. But I think scrutiny is good, and
    we'll tell our story to anybody that we need to or wants to hear it. I feel very
    confident in our position. You know, we're on the user's side. We're on the user's
    side in privacy. We're on the user's side in trying to prevent fake news. And so we
    curate, and we've always done that. We're not an amplifier for fake news or pitting
    groups against one another or having porn or all this other kind of stuff. This is not
    what we're about, and we've never been about that.


https://www.cbsnews.com/news/apple-tim-cook-interview-wwdc-2019-cbs-news-exclusive/                                             4/8
9/24/2019   Case 1:19-cv-01869-LPS       Document
                            Tim Cook on tariffs, immigration13-13     Filed
                                                             and whether     12/20/19
                                                                         we spend            Page
                                                                                  too much time     6 iPhones
                                                                                                on our of 9 PageID     #: 484
                                                                                                              - CBS News

    O'DONNELL: Is Facebook an amplifier for fake news?

    COOK: I think that any kind of property, if you will, that pushes news and in a
    way that is not curated. I don't really believe personally that A.I. has the power
    today to differentiate between what is fake and what is not. And so I worry about
    any property that today pushes news in a feed. And so what we do with our news
    product, we're not creating news, but we do pick top stories, we have people doing
    it. And so I do worry about people thinking like machines. Not machines thinking
    like people.




                             Apple CEO Tim Cook worries about fake news




    O'DONNELL: Do you worry about what may happen in the next presidential
    election?

    COOK: Well, the answer is I worry that the fake news is not under control. And I
    do worry about outside forces using it to manipulate people's thoughts and so
    forth. So yes, I think we should all be concerned. I think all of us should be.

    O'DONNELL: How hard is Apple getting hit by President Trump's trade war with
    China?

    COOK: Well, it currently the Chinese have not targeted Apple at all. And I don't
    anticipate that happening, to be honest.

    O'DONNELL: But it's been reported, if there's a 25% tariff on the iPhone XS
    alone, it could add $160 to what is already, you know, a very expensive device.
    Would that hurt sales?

    COOK: Sure it would. I'm hoping that doesn't happen. And I don't anticipate it
    happening. I know people think the iPhone is made in China. The iPhone is
    assembled in China. The truth is, the iPhone is made everywhere. It's made
    everywhere. And so a tariff on the iPhone would hurt all of those countries, but the
    one that would be hurt the most is this one.

    O'DONNELL: President Trump calls you a friend. How would you describe your
    relationship?

    COOK: I think we've had very straightforward discussions, many of them. He
    listens to the comments, which I appreciate. Sometimes he doesn't agree. But my
    philosophy on things is that, you always engage, even when you know that you're
    gonna wind up on very opposite sides. Because the only way that you change
    somebody's mind is if you talk. Now that said, you know, I have a very different
    view on DACA and other immigration issues. On climate change and a set of
    others. But this doesn't prevent me from weighing in on other things that there
    might be commonality on.
https://www.cbsnews.com/news/apple-tim-cook-interview-wwdc-2019-cbs-news-exclusive/                                             5/8
9/24/2019   Case 1:19-cv-01869-LPS       Document
                            Tim Cook on tariffs, immigration13-13     Filed
                                                             and whether     12/20/19
                                                                         we spend            Page
                                                                                  too much time     7 iPhones
                                                                                                on our of 9 PageID     #: 485
                                                                                                              - CBS News


    O'DONNELL: Because you know there are many other CEOs and there are many
    tech leaders who say, they won't even meet with President Trump. But you engage
    with the White House regularly.

    COOK: I do. And I'm proud to. I mean, because I don't believe in the "I disagree
    with you, and so I don't want to have anything to do with you."

    O'DONNELL: President Trump and the administration have banned Huawei.
    Are you concerned that your Chinese rival could ultimately retaliate against Apple
    because of that?

    COOK: I think again, I think we've had a company in China for a long time. And
    so, there is a, I believe, a healthy level of respect for both sides. And so I don't
    anticipate that happening. But I'm not promising that it will not, but I don't
    anticipate it.

    O'DONNELL: Immigration.

    COOK: Yeah.

    O'DONNELL: I know is an issue you care deeply about. And it affects hundreds
    of your employees. You've spoken directly with the White House about this. I
    know you joined 100 CEOs in urging Congress to try and pass immigration reform,
    and yet nothing has been done on this.

    COOK: Yeah, I'm very disappointed in this. I think I'm worried that we're all
    losing the humanity of this, and getting lost in numbers and politics, et cetera. I
    see this simply. These folks that we have in Apple, and I believe they're largely
    representative of the total Dreamer population. We have 300-plus. They are every
    bit of as a U.S. citizen as I am. And I just can't conceive why anyone would spend
    30 seconds in thinking they're not. I mean, these are kids that came in at 6 months
    old and 1 year old and 2 years old. They didn't make a decision to climb a wall.
    This is not about numbers. This is not about politics. This is about humanity.

    O'DONNELL: But it is a rallying cry for the president. Build a wall. He's running
    a reelection campaign on that. He's raising money doing it, and it's a daily message
    for him.

    COOK: Yeah, I think that immigration is a very complex issue as a whole, and so
    what I'm talking about is the DACA element of it to me is extremely
    straightforward. And I will be talking about this until my toes point up, if it takes
    that long. Because I think-- and honestly, Norah, I believe -- I'd invite anybody out
    to Apple who wants to come meet some. Because these folks are just incredible
    Americans. They deserve the title. They deserve to be in this country. It would be a
    travesty if something else happened. And so to me, that is clear and simple.



    O'DONNELL: Well, Tim Cook, thank you for joining us.

    COOK: Thank you for having me. It is--

    O'DONNELL: No, thank you.

    COOK: A joy to talk with you.

    O'DONNELL: Thank you.
    © 2019 CBS Interactive Inc. All Rights Reserved.


https://www.cbsnews.com/news/apple-tim-cook-interview-wwdc-2019-cbs-news-exclusive/                                             6/8
9/24/2019   Case 1:19-cv-01869-LPS       Document
                            Tim Cook on tariffs, immigration13-13     Filed
                                                             and whether     12/20/19
                                                                         we spend            Page
                                                                                  too much time     8 iPhones
                                                                                                on our of 9 PageID     #: 486
                                                                                                              - CBS News

        Share /            Tweet /      Reddit /   Flipboard /   Email


    US Obesity Doctor Reveals the No.1 Worst Carb You're Eating
    Nucific BioX4 Supplement | Sponsored



    Play this for 1 minute and see why everyone is addicted
    Vikings: Free Online Game | Sponsored




    Rachel Maddow sued for $10 million by One America News
    in defamation case


    New York Drivers With No Tickets in 3 Years Should Do This On Tuesday
    EverQuote Insurance Quotes | Sponsored



    Wells Fargo $400 Welcome Bonus Offer. Learn More
    Wells Fargo - Member FDIC | Sponsored




    "We want our money back": Small business owners
    scrambling after MyPayrollHR closure


    These SUVs Are The Cream Of The Crop. Research Best New Sub Compact SUV
    Sub Compact SUVs | Search Ads | Sponsored



    See Why Guys Can't Live Without These No-Show Socks…
    Mack Weldon | Sponsored




    New York prosecutors subpoena Trump's tax returns - AP
    source

    2 Savings Accounts Your Bank Doesn't Want You To Know About
    MyFinance | Sponsored



    What's the Most Popular Surname in New York?
    Ancestry | Sponsored




    "Resident Evil" stuntwoman sues producers after losing her
    arm, says they "abandoned" her


    What happens to all 2019 unsold cars and SUVs?
    Ageful | Sponsored



    Are you on Medicare? If you live in New York, Read This!
    Quick Medigap | Sponsored




    Sarah Palin's husband apparently files for divorce:
https://www.cbsnews.com/news/apple-tim-cook-interview-wwdc-2019-cbs-news-exclusive/                                             7/8
9/24/2019   Case 1:19-cv-01869-LPS       Document
                            Tim Cook on tariffs, immigration13-13     Filed
                                                             and whether     12/20/19
                                                                         we spend            Page
                                                                                  too much time     9 iPhones
                                                                                                on our of 9 PageID     #: 487
                                                                                                              - CBS News

    "Impossible to live together"



    CBSNews.com                  CBS Interactive         Follow Us
    Site Map                     Privacy Policy          Facebook
    Help                         Ad Choice               Twitter
    Contact Us                   Terms of Use            RSS                                Search...
    CBS Bios                     Mobile User Agreement   Email Newsletters
    Careers                      About CBS               YouTube
    CBSi Careers                 Advertise               CBS News Radio
    Internships                  Closed Captioning       CBS Local
    Development Programs         CBS News Store


    Copyright © 2019 CBS Interactive Inc.
    All rights reserved.




https://www.cbsnews.com/news/apple-tim-cook-interview-wwdc-2019-cbs-news-exclusive/                                             8/8
